Mr. Chief Justice Hand delivered the opinion of the court: The controlling question in this case is whether section 70 of chapter 3 of the Revised Statutes, (1 Starr & Cur. Stat.—2d ed.—p. 301,) which provides that all seventh-class claims shall be exhibited to the court for allowance within two years from the granting of letters testamentary or of administration, and that all demands not exhibited within that time shall be forever barred except as to the estate of the deceased not inventoried or accounted for, applies to the claim of appellants. We think that question must be answered in the affirmative, and it must be held that the claim of appellants was barred by the two years’ Statute of Limitations at the time this suit was commenced. The appellants seek to avoid the bar of the statute on the ground that their claim was contingent up to the 13th day of June, 1902, that being the date upon which the superior court entered the decree to set aside the assignment from McBean to Pearson. In Stone v. Clarke, 40 Ill. 411, letters of administration were granted on the 18th day of January, 1860, and the administrator was summoned to defend a claim which was based upon an indemnifying bond, on the fourth day of March, 1862. The same contention was made in that case which is made here, but the claim, although conceded to have been contingent, was held to have been barred. The court said (p. 414) : “Stone certainly had no claim until he was damnified, and as he was not liable on the notes, and thereby suffered damage, until after the lapse of two years, his claim had not accrued within two years, and no suit could have been, or was, instituted within the two years, consequently Stone’s claim was barred, except as to future discovered property.” The Stone case has been approved in Snydacker v. Swan Land and Cattle Co. 154 Ill. 220, Rassieur v. Jenkins, 170 id. 503, and Morse v. Pacific Railway Co. 191 id. 356, and must be held to be the settled law of this State; and the fact that the entire estate of McBean had not been distributed but a sufficient amount thereof remained in the hands of his executors to satisfy appellants’ claim at the time the suit was commenced does not affect the result, as the assignee in the Rassieur case and the executors in the Morse case, where the doctrine of the Stone case was applied, each had ample funds in their hands with which to have satisfied the claims which were held to be barred. It is thought that the doctrine of the Stone case has been repudiated in Dugger v. Oglesby, 99 Ill. 405, and Suppiger v. Gruas, 137 id. 216. Those cases were reviewed in the Snydocker case, also in the Rassieur case, and to the extent that they were in conflict with the Stone case they were overruled. The judgment of the Appellate Court will be affirmed. Judgment affirmed.